                              UNITED STATES JUDICIAL PANEL                             FILED
                                           on
                                                                                      Feb 24, 2020
                               MULTIDISTRICT LITIGATION                            CLERK, U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF CALIFORNIA




IN RE: AQUEOUS FILM−FORMING FOAMS
PRODUCTS LIABILITY LITIGATION                                                                  MDL No. 2873



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −25)



On December 7, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the District of South Carolina for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 357 F.Supp.3d 1391 (J.P.M.L. 2018). Since that time, 48 additional action(s)
have been transferred to the District of South Carolina. With the consent of that court, all such
actions have been assigned to the Honorable Richard M. Gergel.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of South Carolina and assigned to Judge
Gergel.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of South Carolina for the reasons stated in the order of December 7, 2018, and, with the
consent of that court, assigned to the Honorable Richard M. Gergel.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of South Carolina. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:



                                                       John W. Nichols
        Feb 20, 2020
                                                       Clerk of the Panel



                                                 A TRUE COPY
                                                 ATTEST: ROBIN L. BLUME, CLERK


                                                 BY:

                                                          DEPUTY CLERK
IN RE: AQUEOUS FILM−FORMING FOAMS
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2873



                SCHEDULE CTO−25 − TAG−ALONG ACTIONS



 DIST    DIV.        C.A.NO.   CASE CAPTION


CALIFORNIA EASTERN

  CAE      2      20−00144     California−American Water Company v. USA
